Title: Thomas Jefferson to Frederick A. Mayo, 30 November 1818
From: Jefferson, Thomas
To: Mayo, Frederick A.


          
            
              Sir
              Monticello Nov. 30. 18.
            
            I have just made up two boxes of pamphlets which I send to Milton to be forwarded to you by the boats of that place so soon as the state of the river will permit. these contain 39 volumes of which 38. are to be half bound only, moderately gilt on the backs, lettered according to the papers stuck in them respectively, corresponding with the list on the next page, th and their leaves to be trimmed. one volume, (the correspondence of Cortés & Charles V.) I send merely that you may give me on it a specimen of your best binding. I am particular in my bindings, and have hitherto been obliged to send my choice books to Millegan in George town, because I have found no workman in America but him who can give me such as the London and Paris bindings. besides the good taste with which he works, a book bound by him is as heavy as a piece of metal, while the common bindings of this country are so spongy, that after a book has been once opened, it will never shut close again. therefore I repeat that I wish you to shew on this volume the best work you can do (but not Marocco). when the books are ready be so good as to notify me by mail and send your bill and I will inclose you an order for the amount, and direct how the boxes are to be returned to me. I shall be glad to recieve them with as little delay as the solidity of the work will admit, and I salute you with respect.
            
              Th: Jefferson
            
          
          
            
              
                8vos
                Pamphlets historical
                
                
              
              
                
                Pamphlets historical.
                
                
              
              
                
                Natural history.
                
                
              
              
                
                Pamphlets. Medical.
                
                
              
              
                
                Pamphlets. Navigation
                
                
              
              
                
                Pamphlets. Arts
                
                
              
              
                
                Pamphlets. Education
                
                
              
              
                
                Pamphlets. Agriculture
                
                
              
              
                
                Friend of peace.
                
                
              
              
                
                Discourses. Unitarian.
                
                
              
              
                
                Pamphlets. Religious.
                
                
              
              
                
                Pamphlets. Religious.
                
                
              
              
                
                Pamphlets. Law.
                
                
              
              
                
                Pamphlets. Political.
                
                
              
              
                
                Commerce. Money.
                
                
              
              
                
                Political. Foreign.
                
                
              
              
                
                Political. Foreign.
                
                
              
              
                
                Orations.
                
                
              
              
                
                American magazine.
                
                
              
              
                
                Reviews.
                
                
              
              
                
                Weekly Register. 1811.12.
                }
                Etc. to 1818. being 14. vols.
              
              
                
                Weekly Register 1812.
              
              
                
                Weekly Register 1812.13.
              
              
                
                Weekly Register 1813
              
              
                4tos
                Historical.
                
                
              
              
                
                Physiological.
                
                
              
              
                
                Convention of 1775.
                
                
              
              
                
                Languages.
                
                
              
              
                12mo 
                Cortès à Charles V.
                
                
              
            
          
          
            P.S. I inclose herewith a pamphlet which was overlooked till after the boxes were nailed up, and which I pray you to add to the volume of ‘Discourses Unitarian.’
          
        